DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse Invention I including claims 1-19 in the reply filed on 08/02/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the restriction requirement is improper because: (1) the Examiner’s example of making a “garlic puree” and adding “heavy cream and spices to the chopped garlic” notably is not relevant to the expressly claimed method steps that utilize the juicer apparatus, essentially the Examiner has added unclaimed features not pertinent to search and examination of the present claim set in its entirety, and (2) it is submitted that a serious burden does not exist for searching and examining all of Claims 1-20, as the claims are drawn to subject matter for which searching is likely to overlap. This has fully considered but is not found persuasive. First, inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). Even though, the method of making a “garlic puree” and adding “heavy cream and spices to the chopped garlic” is the unclaimed features, it is used to show that the juicer apparatus as claim can be used to practice another and materially different process. Therefore, inventions I and II are related as process and apparatus for its practice and are distinct. Second, there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In particular, invention I (claims 1-19) is drawn to a juicer that is classified in A47J19/025, and invention II (claim 20) is drawn to a method for using the juicer that is classified in A23L2/04.
Hence, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/24/2021 and 12/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-19 are objected to because of the following informalities: 
Regarding claim 1, in lines 2 and 3, the term “the main body” should read as “the first main body”.
Regarding claim 2, in line 1, the term “the first teeth” should read as “the plurality of first teeth”.
Regarding claim 3, in line 2, the phrase “first a screw portion” should read as “a first screw portion”.
Regarding claim 5, in line 1, the term “the second teeth” should read as “the plurality of second teeth”.
Regarding claim 6, in line 1, the term “the plurality first teeth” should read as “the plurality of first teeth”.
Regarding claim 7, in line 2, the term “first teeth valleys” should read as “the plurality of first teeth valleys”, and “the first teeth” should read as “the plurality of first teeth”, in lines 2 and 3, the term “the first teeth valleys” should read as “the plurality of first teeth valleys”, and in line 3, the term “the second teeth” should read as “the plurality of second teeth”.
Regarding claim 8, in line 2, the term “second teeth valleys” should read as “the plurality of second teeth valleys”, in lines 2 and 3, “the second teeth” should read as “the plurality of second teeth”, in line 3, the term “the second teeth valleys” should read as “the plurality of second teeth valleys”, and in line 3, the term “the first teeth” should read as “the plurality of first teeth”.
Regarding claim 9, in line 1, the term “second main body” should read as “the second main body”.
Regarding claim 15, in line 3, the term “produce” should read as “the produce”.
Regarding claim 19, in line 4 and line 16, the term “the first teeth” should read as “the plurality of first teeth”, in line 10 and line 16, the term “the second teeth” should read as “the plurality of second teeth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 10, claim recites the limitation “the first thread” in line 1.  There is insufficient antecedent basis for this limitation in the claim. In this case, the limitation “the first thread” is only previously claimed in claim 3, but claim 10 is dependent on claim 9, claim 9 is dependent on claim 4, and claim 4 is dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over KR 20110006829 U (see PDF translation attached).

Regarding claim 1, KR 20110006829 discloses, a juicer (see food material processing apparatus in Figs. 1-6) for juicing a produce (see material in the specification on page 3 and page 5 of the English Translation “the material to be smoothly introduced into the engaging region of the driven helical gear and the driven helical gear… it is assumed that the juice processing is performed”), comprising:
a first juicing gear (see prime material processing body 20 in Figs. 1-2 and Figs. 4-6) including a first main body (see Fig. 2 and Figs. 4-6) configured to rotate in a first direction (see annotated Fig. 5), the main body (see Fig. 2 and Figs. 4-6) having a plurality of first teeth (see plurality of helical gears 21a in Fig. 2 and Figs. 4-6) including a first top surface (see annotated Fig. 6) with a first exposed cavity (see cut out/off 21b in Fig. 2 and Figs. 4-6 or annotated Fig. 6, and disclosed in the specification “if there are six or seven prime helical gears, the reference prime helical gear is the first, and the first, third and fifth prime helical gears are cut off”) formed on the first top surface of the plurality of first teeth (see Fig. 2 and Figs. 4-6), the first exposed cavity (see cut out/off 21b in Fig. 2 and Figs. 4-6 or annotated Fig. 6) configured to receive a portion (disclosed in the specification on page 4 “The region facing the injection pipe section 14 of the end height section of the helical gear which is disposed in the helical gear is cut out (see 21B in Fig. 2)”, a portion of the material that is first introduced through the inlet pipe 14 so as in contact with the first exposed cavity/cut out/cut off part) of the produce (disclosed in the specification on page 6“by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”), and the first exposed cavity having a first leading edge (see annotated Fig. 6),
wherein the first leading edge (see annotated Fig. 6) is configured to bite the portion of the produce (disclosed in the specification on page 6“by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”) from a remainder of the produce (since the first leading edge is configured to bite the portion of the produce, the material inherently has a remainder), as the first juicing gear rotates in the first direction (see annotated Fig. 5), and
wherein the plurality of first teeth (21a) is configured to crush at least one of the portion of the produce and the remainder of the produce as the first juicing gear rotates in the first direction (disclosed in the specification on page 6“by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”, wherein as the first juicing gear rotates in the first direction, the first leading edge is configured to bite the portion of the produce at first, then the portion and the remainder of the material inherently get crushed by the plurality of helical gears 21a), thereby releasing juice from the produce (disclosed in the specification on page 5“it is assumed that the juice processing is performed”).

Regarding claim 2, KR 20110006829 discloses, wherein each of the first teeth (see plurality of helical gears 21a in Fig. 2 and Figs. 4-6) has a first slanted tooth trace (see Figs. 1-2 and Figs. 4-6).

Regarding claim 3, KR 20110006829 discloses, wherein the first main body (see Fig. 2 and Figs. 4-6) of the first juicing gear (see prime material processing body 20 in Figs. 1-2 and Figs. 4-6) includes a first grinding portion (see helical gear portion 21 in Fig. 2 and Figs. 4-6) and first a screw portion (see prime screw portion 22 in Fig. 2, Fig. 4 and Fig. 6), the first grinding portion (21) having the plurality of first teeth (21a) including the first top surface (see annotated Fig. 6) with the first exposed cavity (see cut out/off 21b in Fig. 2 and Figs. 4-6 or annotated Fig. 6, and disclosed in the specification on page 4“if there are six or seven prime helical gears, the reference prime helical gear is the first, and the first, third and fifth prime helical gears are cut off”) formed on the first top surface of the plurality of first teeth (see Fig. 2, and Figs. 4-6), the first screw portion (22) having a first thread (see annotated Fig. 6).

Regarding claim 4, KR 20110006829 discloses, further comprising a second juicing gear (see driven material processing body 90 in Fig. 1, and Figs. 3-6) having a second main body (see Fig. 1, and Figs. 3-6) configured to rotate in a second direction (see annotated Fig. 5), the second main body having a plurality of second teeth (see same number of driven helical gears 91a as the driven helical gear 21a in Figs. 3-6) including a second top surface (see annotated Fig. 6) with a second exposed cavity (see cut out/off 91b in Figs. 3-6 or annotated Fig. 6, and disclosed in the specification on page 5“if six or seven driven helical gears are referred to as reference driven helical gears, the first, third and fifth driven helical gears are cut”) formed on the second top surface of the plurality of second teeth (see Figs. 3-6), the second exposed cavity configured to receive the portion of the produce (disclosed in the specification on page 5“The area | region which opposes the injection pipe | tube part 14 is cut out in the tooth height section of a helical gear (refer 91B of FIG. 3)”, wherein the portion of the material that is first introduced through the inlet pipe 14 so as in contact with the second exposed cavity/cut out/cut off part), and the second exposed cavity having a second leading edge (see annotated Fig. 6), wherein the second leading edge is configured to bite the portion of the produce (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”) from the remainder of the produce (since the second leading edge is configured to bite the portion of the produce, the material inherently has the remainder), as the second juicing gear rotates in a second direction (see annotated Fig. 5), and wherein the plurality of second teeth is configured to crush at least one of the portion of the produce and the remainder of the produce, as the second juicing gear rotates in the second direction (disclosed in the specification on page 6“by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”, wherein as the second juicing gear rotates in the second direction, the second leading edge is configured to bite the portion of the produce at first, then the portion and the remainder of the material inherently get crushed by driven helical gears 91a), thereby releasing juice from the produce (disclosed in the specification on page 5“it is assumed that the juice processing is performed”).

Regarding claim 5, KR 20110006829 discloses, wherein each of the second teeth (91a) has a second slanted tooth trace (see Figs 3-4).

Regarding claim 6, KR 20110006829 discloses, wherein the plurality first teeth (21a) of the first juicing gear (20) interlock (see Figs. 4-6) with the plurality of second teeth (91a) of the second juicing gear (90).

Regarding claim 7, KR 20110006829 discloses, wherein the first juicing gear (20) has a plurality of first teeth valleys (see annotated Fig. 5), each of first teeth valleys disposed between two of the first teeth (see Fig. 9), and each of the first teeth valleys configured to receive one of the second teeth (91a) of the second juicing gear (see Fig. 5).

Regarding claim 8, KR 20110006829 discloses, wherein the second juicing gear (90) has a plurality of second teeth valleys (see annotated Fig. 5), each of second teeth valleys disposed between two of the second teeth (see Fig. 5), and each of the second teeth valleys configured to receive one of the first teeth (21a) of the first juicing gear (see Fig. 5).

Regarding claim 9, KR 20110006829 discloses, wherein second main body of the second juicing gear (90) includes a second grinding portion (see driven helical gear part 91 in Figs. 3-6) and a second screw portion (see driven screw portion 93 in Figs. 3-4, and Fig. 6), the second grinding portion (91) having the plurality of second teeth (91a) with the second exposed cavity (91b), the second screw portion (93) having a second thread (see annotated Fig. 6).

Regarding claim 10, KR 20110006829 discloses, wherein the first thread of the first juicing gear interlocks with the second thread of the second juicing gear (see Fig. 6).

Regarding claim 11, KR 20110006829 discloses, wherein the first juicing gear has a first screw valley (see annotated Fig. 6), the first screw valley configured to receive the second thread (see annotated Fig. 6) of the second juicing gear (90).

Regarding claim 12, KR 20110006829 discloses, wherein the second juicing gear has a second screw valley (see annotated Fig. 6) configured to receive the first thread (see annotated Fig. 6) of the first juicing gear (20).

Regarding claim 13, KR 20110006829 discloses, wherein the first exposed cavity (21b) and the second exposed cavity (91b) are configured to align during rotation of the first juicing gear and the second juicing gear (as seen in Figs. 4-6, the first exposed cavity/cut off/cut out part 21b is configured to align with the second exposed cavity/cut off/cut out part 91b when the prime material processing body 20 and the driven material processing body 90 are rotating inwardly toward each other. In particular, since the claim does not specify how the first and second cavity need to be aligned with respect to any reference point and it can be seen that at some points during rotation as shown in Fig. 5, an arbitrary straight line can be directly drawn between the first and second cavity (see annotated Fig. 5), therefore, when that happens, the first and second cavity are aligned).

Regarding claim 14, KR 20110006829 discloses, wherein the first exposed cavity (21b) and the second exposed cavity (91b) form a produce aperture (see annotated Fig. 5) when aligned (as seen in Figs. 4-6, when the prime material processing body 20 and the driven material processing body 90 are rotating inwardly toward each other, the cut off parts 21b and 91b are facing/aligned to each other, the space gap between the aligned cut off parts shown in annotated Fig. 5 is a produce aperture that can receive produce. In other words, since the current claim language does not clearly specify the aperture has to extend through the entirely from the top to the bottom of the first and second driving gears, the produce aperture is addressed as the opening/space gap formed between the two cuts off parts).

Regarding claim 15, KR 20110006829 discloses, wherein the juicer includes an inlet aperture (see input pipe 14 in Fig. 1) disposed above the first juicing gear and the second juicing gear (see Fig. 1), and the produce aperture is configured to periodically align with the inlet aperture (disclosed in the specification on page 4 “The region facing the injection pipe section 14 of the end height section of the helical gear which is disposed in the helical gear is cut out (see 21B in Fig. 2)…The area/region which opposes the injection pipe/tube part 14 is cut out in the tooth height section of a helical gear (refer 91B of FIG. 3)”), thereby allowing produce to be disposed through the inlet aperture and the portion of the produce to be periodically received by the produce aperture (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”) when the first juicing gear and the second juicing gear rotate (see Fig. 5).

Regarding claim 16, KR 20110006829 discloses, wherein the produce aperture is configured to receive the portion of the produce periodically (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”) when the first juicing gear and the second juicing gear rotate (see Fig. 5), and wherein the first leading edge and the second leading (see annotated Fig. 6) are configured to cooperatively bite into the produce when the first juicing gear and the second juicing gear rotate (see Fig. 5 and Fig. 6, when the prime material processing body 20 and the driven material processing body 90 are rotating inwardly toward each other, the first and the second leading of the cut off parts 21b and 91b are also moving toward each other and configured to bite into the material), thereby separating the portion of the produce from a remainder of the produce (since the first and second leading edge are configured to bite the portion of the produce, the material inherently has the remainder).

Regarding claim 18, KR 20110006829 discloses, wherein the first direction is opposite to the second direction (see Fig. 5, wherein the first direction is clockwise and the second direction is counterclockwise).

Regarding claim 19, KR 20110006829 discloses, a juicer (see food material processing apparatus in Figs. 1-6) for juicing a produce (see material in the specification on page 3 and page 5 of the English Translation “the material to be smoothly introduced into the engaging region of the driven helical gear and the driven helical gear… it is assumed that the juice processing is performed”), comprising:
a first juicing gear (see prime material processing body 20 in Figs. 1-2 and Figs. 4-6) including a first main body (see Fig. 2 and Figs. 4-6) configured to rotate in a first direction (see annotated Fig. 5), the main body (see Fig. 2 and Figs. 4-6) having a plurality of first teeth (see plurality of helical gears 21a in Fig. 2 and Figs. 4-6) including a first top surface (see annotated Fig. 6) with a first exposed cavity (see cut out/off 21b in Fig. 2 and Figs. 4-6 or annotated Fig. 6, and disclosed in the specification on page 4 “if there are six or seven prime helical gears, the reference prime helical gear is the first, and the first, third and fifth prime helical gears are cut off”) formed on the first top surface of the plurality of first teeth (see Fig. 2 and Figs. 4-6), the first exposed cavity (see cut out/off 21b in Fig. 2 and Figs. 4-6 or annotated Fig. 6) configured to receive a portion (disclosed in the specification on page 4 “The region facing the injection pipe section 14 of the end height section of the helical gear which is disposed in the helical gear is cut out (see 21B in Fig. 2)”, a portion of the material that is first introduced through the inlet pipe 14 so as in contact with the first exposed cavity/cut out/cut off part) of the produce (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”), and the first exposed cavity having a first leading edge (see annotated Fig. 6);
a second juicing gear (see driven material processing body 90 in Fig. 1, and Figs. 3-6) having a second main body (see Fig. 1, and Figs. 3-6) configured to rotate in a second direction (see annotated Fig. 5), the second main body having a plurality of second teeth (see same number of driven helical gears 91a as the driven helical gear 21a in Figs. 3-6) including a second top surface (see annotated Fig. 6) with a second exposed cavity (see cut out/off 91b in Figs. 3-6 or annotated Fig. 6, and disclosed in the specification on page 5 “if six or seven driven helical gears are referred to as reference driven helical gears, the first, third and fifth driven helical gears are cut”) formed on the second top surface of the plurality of second teeth (see Figs. 3-6), the second exposed cavity configured to receive the portion of the produce (disclosed in the specification on page 5 “The area | region which opposes the injection pipe | tube part 14 is cut out in the tooth height section of a helical gear (refer 91B of FIG. 3)”, wherein the portion of the material that is first introduced through the inlet pipe 14 so as in contact with the second exposed cavity/cut out/cut off part), and the second exposed cavity having a second leading edge (see annotated Fig. 6), wherein the second leading edge is configured to bite the portion of the produce (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”) from the remainder of the produce (since the second leading edge is configured to bite the portion of the produce, the material inherently has the remainder), as the second juicing gear rotates in a second direction (see annotated Fig. 5), and wherein the plurality of second teeth is configured to crush at least one of the portion of the produce and the remainder of the produce, as the second juicing gear rotates in the second direction (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”, wherein as the second juicing gear rotates in the second direction, the second leading edge is configured to bite the portion of the produce at first, then the portion and the remainder of the material inherently get crushed by driven helical gears 91a), thereby releasing juice from the produce (disclosed in the specification on page 5 “it is assumed that the juice processing is performed”);
wherein the first leading edge and the second leading edge (see annotated Fig. 6) are configured to cooperatively bite the portion of the produce from a remainder of the produce (see Fig. 5 and Fig. 6, when the prime material processing body 20 and the driven material processing body 90 are rotating inwardly toward each other, the first and the second leading of the cut off parts 21b and 91b are also moving toward each other and configured to bite into the material and the material inherently has a remainder), as the first juicing gear rotates in the first direction and the second juicing gear rotates in the second direction (see annotated Fig. 5), and
wherein the first teeth (21a) and the second teeth (91a) are configured to crush at least one of the produce and the remainder of the produce (disclosed in the specification on page 6 “by cutting the region of the end height section of the driven helical gear (21a) or driven helical gear (91a) facing the inlet pipe portion 14, the material is smoothly driven helical gear 21a and driven helical gear 91a can be put into the engagement area”, wherein as the second juicing gear rotates in the second direction, the second leading edge is configured to bite the portion of the produce at first, then the portion and the remainder of the material inherently get crushed by driven helical gears 91a), as the first juicing gear rotates in the first direction and the second juicing gear rotates in the second direction (see annotated Fig. 5), thereby releasing juice from the produce (disclosed in the specification on page 5 “it is assumed that the juice processing is performed”).

    PNG
    media_image1.png
    258
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    797
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20110006829 U (see PDF translation attached) in view of AT 508946 B1 (see PDF translation attached).

Regarding claim 17, KR 20110006829 substantially discloses all the claimed limitations in claim 14.
However, KR 20110006829 does not explicitly disclose, wherein the produce aperture has a substantially circular shape. 
Nonetheless, AT 508946 teaches, a juicer (see Fig. 1) comprises two press rollers (2), each of the two press rollers has at least one hemispherical press recess (6), wherein the two press rollers are configured to rotate inwardly toward each other (see Fig. 1), and the at least one hemispherical recess of each of the two press rollers is facing each other formed the produce aperture (see two aligned hemispherical press recesses 6 of the press rollers 2 in Fig. 1) that has a substantially circular shape (see Figs. 1 and 2).
Since in claim 14, KR 20110006829 already discloses the aligned cutoff space/produce aperture, it would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the aligned cutoff space/produce aperture to be substantially circular shape as taught/suggested by AT 508946 in order to receive rounded shaped produce more effectively with the opposite rotation of the first and second juicing gears  (see the specification on page 1 of AT 508946 “Due to the opposing rotation of the mutually associated press rollers and punch heads of the two pressing tools, the press punches engage in hemispherical press recesses of the press rollers. The fruits to be squeezed, usually nuts, especially oranges, are fed into the gusset area between the juxtaposed press rolls where they are picked up by the press holes of the press rolls and conveyed between the press rolls to the punch heads below the press rolls”). Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aligned cutoff space/produce aperture to be substantially circular shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, applicant appears to have placed no criticality in the shape of the produce aperture, as indicated in paragraph 0047: “In certain examples, the produce aperture 132 can have a substantially circular shape. It should be appreciated that a skilled artisan can select different shapes for the produce aperture 132 to facilitate receiving the portion 103 of the produce 101, within the scope of this disclosure”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 200362953 discloses, each motive shredding blades (43) are formed such that a pair of motive shredding attachment (43a) disposed with a phase difference of 180 degrees, wherein each motive shredding attachment (43a) has a recess (43b) on the recess in the rotational direction opposite to the direction the circle formed.
KR 20110006831 discloses, a region of the two lateral sides of the helical gear disposed opposite to the input pipe portion 14 is cut out (see 21B in Fig. 2) and the area/ region which opposes the input pipe/tube part 14 among the both sides of the driven helical gear arrange/positioned is cut/disconnected (refer 91B of FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761